                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

 MAGNESITA REFRACTORIES                       )
 COMPANY,                                     )
                                              )
        Plaintiff/Counter-Defendant,          )
                                              )    Case No. 2:16-cv-524-PPS-JEM
        v.                                    )
                                              )
 SURENDRA MISHRA,                             )
                                              )
        Defendant/Counter-claimant.           )
                                              )


                                OPINION AND ORDER

      Global conglomerates poaching employees from each other, hiring them to attack

their competitors or as revenge; executives crisscrossing the globe, forming secret

entities and holding covert meetings in far flung places like Dubai and the Courtyard

by Marriott in Hammond, Indiana; private investigators conducting undercover

surveillance; and dishonest employees allegedly engaging in corporate espionage and

flouting court orders. Is this the promotion for a new mass market thriller? No,

evidently it’s just another few weeks in the fiercely competitive world of refractory

production and sales. Or so the documents in this lawsuit involving the tumultuous

firing of a high-ranking executive suggest.

      On one hand, Magnesita Refractories Company has sued its former Global Vice

President for Key Accounts, Surendra Mishra, for breach of fiduciary duty and theft of

trade secrets after it discovered he was allegedly stepping out on them and looking to

form a new business that would compete with Magnesita. On the other hand, Mishra
claims that he was fired in bad faith by Magnesita without cause and on trumped up

allegations to avoid paying him a large severance under his contract; Mishra has

countersued for over a million dollars he says he is owed.

       Presently before me are cross-motions for summary judgment [DE 109 and 111].

The warring factions each seek judgment as to the claims they have filed against one

another, in the hopes that I can resolve this dispute without a trial. But because the

parties present diametrically opposed interpretations of the same events and

documents, disputed issues of material fact remain, and a trial is necessary on many of

the claims. That said, at least some of the claims fail as a matter of law because even

after extensive discovery, certain elements cannot be proven, and thus those claims

cannot proceed to trial.

                                        Background

       Let’s start with the facts. And although the parties agree to some basic aspects of

the time line of events, they tell vastly different stories about what transpired in late

2016 that gave rise to this lawsuit. I’ve done my best to cobble together a cohesive

narrative, noting where the stories diverge and where the parties’ interpretations of the

same events vary.

                 Mishra’s Employment by Magnesita from 2014 to 2016

       Beginning in the year 2000, Mishra worked at another refractory company, an

Austrian company known as RHI. A refractory is a heat-resistant material, usually a

mineral or combination of them, commonly used in heavy duty industries like the iron



                                             -2-
and steel industry for furnaces, kilns, incinerators and reactors. See Wikipedia,

“Refractory”, https://en.wikipedia.org/wiki/Refractory (last accessed on December 7,

2018). In early 2014, after apparently multiple overtures, Mishra jumped ship from RHI

and joined its competitor Magnesita. On February 17, 2014 he signed an Employment

Agreement with Magnesita. His job title throughout his tenure was Global Vice

President of Key Accounts.

       In addition to Mishra, around the same time in 2014, Magnesita recruited

fourteen other employees from RHI. [DE 116-12, Dep. of O. Levy at 31.] Mishra led this

team and testified that his primary role was to “attack” RHI and increase Magnesita’s

sale of refractories to a key customer — ArcelorMittal SA, a Luxembourg-based steel

manufacturer with a huge presence in East Chicago, Indiana. According to Magnesita’s

Chief Operating Officer, the poaching of RHI’s marketing department was “payback”

for a prior incident in which RHI hired approximately 100 individuals from Magnesita

in Brazil.

       From 2014 to 2016, by all accounts, Mishra did a bang up job for Magnesita. The

company increased its global sales to ArcelorMittal during this period from $65,000,000

to $106,000,000. According to Mishra, the bulk of his growth came from taking market

share from RHI. Thus, it seems, Mishra fulfilled his role to attack his former employer

for Magnesita’s benefit.




                                            -3-
                  Magnesita’s Employment Agreement with Mishra

      When he joined the company as a vice president, Mishra signed an Employment

Agreement with Magnesita. [DE 114-1, Employment Agreement.] Under the agreement,

not surprisingly, Magnesita is defined as the Employer and Mishra as the Employee.

While there were many terms to the Employment Agreement, I will set out the most

salient ones below.

      First, there are provisions requiring Mishra to keep Magnesita’s confidential

information, well, confidential. The list of possible information and things to which the

duty applies to is expansive, including all of Magnesita’s:

             inventions, formulas, technical developments and methods,
             whether or not patentable or reduced to practice; products or
             services; "know-how"; research initiatives, reports, designs,
             photographs, plans, projects, processes, technology and
             technical configurations; manufacturing or testing methods,
             operations or equipment; fees, costs and pricing structures;
             mailing lists; lists of existing or prospective clients or contracts,
             customers, vendors, referrals and all other data related thereto;
             the identity of customers; customer rates and schedules;
             customer preferences; techniques of doing business; financial
             and profit information; marketing strategies and information;
             competitive information; advertising; budgeting and
             compensation information; accounting and business methods;
             analyses; reports; manuals; computer software, including
             operating systems, source and object codes, applications,
             program listings and flow charts; databases; trademarks and
             brand names under development and information relating
             thereto; trade secrets; the existence or terms of any contracts or
             potential contracts; personal or personnel information not
             accessible by the public and, in particular, not known to
             competitors of Employer, any information, material or
             documents that Employer identifies or treats as confidential or
             with respect to which are subject to confidentiality obligations
             owed to third parties, in all cases whether or not recorded in a

                                              -4-
              document, disk, computer tape or other device or means of
              storing or recording data; and materials or information
              embodying or developed by use of any such Confidential
              Information.


[DE 114-1.]

        Second, the Employment Agreement contains non-compete provisions.

Specifically, Section 9 of the Employment Agreement provides:

              To protect Employer’s Confidential Information and goodwill,
              Employee agrees that while employed by Employer and
              during the Post-Employment Restricted Period (as defined
              below), Employee shall not, directly or indirectly:
                                           […]
              b. solicit, divert, take away or attempt to take away any
              customer or prospective customer Employee solicited or
              serviced, or for which Employee had direct responsibility or
              indirect responsibility (e.g., supervised an employee who
              serviced or solicited the customer or prospective customer), at
              any time during the twelve (12) months preceding Employee’s
              termination; or

              c. solicit or induce for any Competing Business the
              employment or retention of any person who was within the
              twelve (12) months preceding Employee’s termination
              employed by Employer; or

              d. attempt to persuade any employee, contractor, customer or
              vendor to terminate his, her or its relationship with Employer
              or do any act that may impair the relationship between
              Employer on the one hand, and the employees, contractors,
              customers and vendors of Employer on the other hand.


[Id.]

        Third, the Employment Agreement, which does not guarantee employment for

any set number of years, and was thus terminable “at will,” contains a provision which

                                            -5-
requires the payment of certain severance benefits to Mishra if he is terminated without

cause. Cause is defined under the Employment Agreement to mean:

              Employer’s good faith determination of Employee’s (i) willful
              failure or refusal to satisfactorily perform his duties or
              obligations in connection with his current position, (ii) having
              engaged in willful misconduct or gross negligence, or
              Employee’s material breach of this Agreement or of any
              Employer policy...


[Id.] But if Mishra is fired for cause, no such payments are due. [Id. at § 10.]

       Fourth and finally, incorporated within the Employment Agreement was an

obligation to abide by Magnesita’s Code of Ethics. [Id. (“Employee acknowledges

receipt of, and agrees to comply with, Employer’s Code of Ethics.”).] While the Code of

Ethics is lengthy, the relevant provisions relating to Mishra’s obligations not to have

conflicts of interest with or compete against Magnesita are:

              5.1 Conflicts of interest can rise when an individual's personal
              or financial private interest improperly interferes with the
              interest of the company, or influences the judgment or actions
              of Collaborators’ or representatives in the performance of their
              functions and duties.

              5.2 Collaborators and manager may not establish shareholding
              or commercial relations, personally or through family
              members, with business partners, service providers, suppliers,
              or competitors of Magnesita without due authorization from
              the Ethics Committee.

              5.3 Collaborators are not allowed to perform others activities
              competing to the time they must dedicate for MAGNESITA.


[DE 114-5, Code of Ethics at 8.]


                                             -6-
      Based on the events discussed below, these are the terms of the agreement that

Magnesita tells me Mishra breached. According to Magnesita, it is those breaches of the

agreement that gave it the right to terminate Mishra’s employment.

          Magnesita Announces its Merger with Mishra’s Former Employer

      On October 5, 2016, after nearly two years of success, things changed between

Mishra and Magnesita. That day, after several months of rumors, Magnesita announced

that it was intending to merge with another refractory company. That company was

none other than Mishra’s former employer, RHI.

      While the merger did not end up closing for another year, the news immediately

caused Mishra concern. As he testified at his deposition, Mishra was “disturbed” by this

development because his “sole task” at Magnesita “was to attack RHI,” and he had

been successful at it, taking almost $40 million in business from them. [DE 116-1, Dep.

of S. Mishra at 38.] As he saw it, his “role as a key person attacking RHI was in jeopardy

because there was no reason to compete with RHI anymore.” [Id.] On top of that, he felt

that RHI, “a very acquisitive company,” had a history of treating former employees

who left RHI for a competitor prior to a merger poorly. [Id. at 39.] Mishra had

conversations with his bosses at Magnesita regarding his concerns over his future and

in those meetings discussed with them terms of his Employment Agreement, including

the provision that he be paid severance if he was terminated without cause. [Id. at 39-

40.] During those meetings, no one told Mishra that he wouldn’t have a job after the

merger, but his suspicions and anxieties remained.


                                           -7-
                     Events Surrounding the Alleged Conspiracy

      At this point, the parties’ stories begin to diverge considerably and their

characterization of the next two months are in stark contrast with one another. In

summary, Magnesita’s view is that upon learning of the merger, Mishra decided he was

going to compete against his current employer. Magnesita says that he began to

spearhead a conspiracy to create a new company to compete with Magnesita (and RHI

for that matter) and misappropriated Magnesita’s trade secrets to boot.

      Mishra tells a different story. He says that while some of his friends in the

industry reached out to him to discuss their mutual business and someone floated the

idea of a new company, there was nothing more to it than chatter. And to the extent

that one individual put together a PowerPoint presentation which contained a skeleton

sketch of a new business and indicated an ownership interest for Mishra, Mishra says

he had no involvement in its formation and Mishra took no active steps to form a

competing business venture. Likewise, Mishra tells me that there is no evidence that

any trade secrets were misappropriated or disclosed during this time.

      Here are the specifics of the competing version of events: In late October 2016, a

few weeks after the merger was announced and while Mishra was in Dubai on business

(in between vacation time in India), he and a guy named Zelbner Dettogne had dinner

together. Dettogne was Magnesita’s Director of Sales for the Middle East, and he was

based in Dubai. The main topic of conversation at that dinner it seems was the

impending Magnesita/RHI merger. That doesn’t sound particularly surprising.


                                           -8-
Dettogne, like Mishra, had concerns as to whether his position would remain post-

merger, given that RHI already had a strong presence in the Middle East and India.

Dettogne feared that his position could become redundant. According to Mishra,

Dettogne wanted to remain in Dubai because his family was there, and he needed to

make sure he had employment in Dubai because his residency in the country was

predicated on his employment. Mishra and Dettogne discussed the possibility that in

the event Dettogne was terminated, Dettogne could form a new company based in

Dubai. Magnesita has a different take on the meeting. They tell me that this meeting

was where Mishra and Dettogne began to plot to form their competing company,

together.

       There was another meeting that took place in Dubai on Mishra’s visit there.

Mishra met with Wang Yong, the owner of ACIS Beijing, a company and business

partner of Magnesita that sells Magnesita’s products. But again, the parties dispute the

significance of that meeting. Mishra telling me it was an entirely innocent — a quick

“hello” with a supplier who happened to be in the same city as Mishra. Magnesita, on

the other hand, sees it as another step in the growing conspiracy against it.

       The next development in the alleged formation of a company to compete with

Magnesita was a November 21, 2016 email from Dettogne to Yong and Mishra.

Magnesita notes that Dettogne sent this email to Mishra’s personal email address, as

opposed to his Magnesita email address which was typically used for Magnesita related

business. To Magnesita, this is evidence of Mishra’s intent to avoid detection. How the


                                            -9-
receipt of an email is evidence of Mishra’s intent is obscure to me. In any event, in this

email, addressed to Yong, Dettogne stated that “as aligned with Mr. Surendra (Mishra),

the kick-off meeting for the PRIME PROJECT is confirmed in Chicago” for December

19, 2016 and would include Yong, Mishra, Dettogne as well as Fan Xiaoming, who

owned Xingrong, another one of Magnesita’s business partners. The email included a

meeting agenda of the following:

              * Discussion of the business plan;
              * Presentation of the market intelligence and market strategies;
              * Alignment of the business model between Produce and Prime
              Refractories;
              * Sales and technical training in refractories
              * Discussion of structure (Agents, distribuidor [sic]) in the main
              region in order to move very aggressively in the market;
              * Next steps and priorities;
              * ETC,

[DE 112-2 at 38.] Dettogne closed the email by asking Mishra to add additional meeting

items and to circulate a “final agenda according to your vision.” Mishra responded to

the email, acknowledged its receipt , and stated he would “warmly welcome” both

Dettogne and Yong to the meeting in Chicago. But he did not circulate any updated

agenda or contribute to the substance of the development of Prime in these emails.

       Sometime thereafter, Dettogne sent Mishra a PowerPoint presentation,

containing Dettogne’s “conception” of a new company called Prime Refractories or

Prime (or possibly another name). The PowerPoint contains a rough sketch of a new

refractory company whose “Vision” is to “Be the differentieted [sic] Refractories

Company to provide profitable solution worldwide, leveraging and enhancing the


                                            -10-
results of our customers.” [DE 116-8.] The PowerPoint contains market share

information concerning the leading refractory companies in the world (e.g., Magnesita,

RHI, and others), as well as market share by customer category (e.g., glass, cement,

steel, and nonferrous metals). On a slide titled “Company Ownership” the company’s

ownership is broken into three individuals, Wang Yong, “S” and “Z.” Magnesita tells

me, and Mishra guesses it to be the case, that the S refers to Mishra’s first name

(Surendra) and the Z refers to Dettogne’s (Zelber). [Id.]

       The implications of this PowerPoint are clear to Magnesita: it shows that Mishra

and his cohort were actively planning a business venture to compete against Magnesita.

But Mishra has submitted sworn testimony that he did not prepare this PowerPoint,

provide any content for it, or ever owned or accepted employment with “Prime” or any

of the other entities referenced in the PowerPoint. [DE 114-3, S. Mishra Aff. ¶ 9.] Mishra

tells me that after he received this PowerPoint from Dettogne, he reached out to him

and explained that he “never intended to be involved in the new venture” and

“assumed Dettogne alone would form a new business designed to establish Dettogne’s

residency in Dubai.” [Id.] Mishra says that after he made that clear, Dettogne did not

come to the December 20 meeting in Chicago discussed below and that this is evidence

he was not trying to compete with Magnesita. [Id.]

       The next vignette in the story is a December 15, 2016 email from Yong to Mishra,

copying Dettogne’s Magnesita work email. As discussed below, it was this December

15, 2016 email which alerted Magnesita as to Mishra and Dettogne’s activities as to


                                           -11-
Prime. In this email, Yong states that he had “just finished company registration” in

JAFZA (the Jebel Ali Free Zone, a free enterprise zone in the emirate of Dubai) using a

copy of Mishra’s passport. Yong also confirmed that he would be traveling to Chicago

in a few days for the previously discussed meeting with Fan, Dettogne and Mishra. [DE

112-2 at 31.]

       Again, while on its face these seem to be concrete steps towards formation of a

competing enterprise by one of the co-conspirators, Mishra offers a different

explanation. He says that such a registration in his name would be impossible (and

Magnesita knew as much) and that he does not know what Yong meant by these

statements. [DE 114-3 at ¶ 10.]

       Magnesita Investigates in Advance of the December 20 Meeting

       As part of an investigation apparently (and at least initially) unrelated to Mishra

or the substantive allegations of this lawsuit, Magnesita investigated and suspended

Dettogne shortly before discovering the Prime conspiracy. Dettogne was suspended on

December 4, 2016. During the suspension, Magnesita’s Vice President of Sales &

Marketing Gustavo Franco had Dettogne’s emails forwarded to him so that the

company could continue any business operations Dettogne was responsible for without

interruption. [DE 112-9, Dep. of G. Franco at 117-18.] Dettogne’s employment with

Magnesita was terminated effective December 18, 2016, or shortly after Franco

intercepted the above-mentioned email dated December 15, 2016 from Wong to Mishra

and Dettogne.


                                           -12-
       The December 15 email implicated Mishra in the Prime conspiracy, and

Magnesita acted on its suspicions. It began to review the internal computer records and

emails amongst Mishra, Dettogne and Yong. [Id. at 76-77.] The company, alerted to the

fact that a meeting between the seeming conspirators was to take place near their

headquarters, hired a private investigator to tail Mishra on December 19 and 20. In

addition, it applied for and was granted an ex parte Temporary Restraining Order [DE

10] from this court which, among other things, authorized the seizure Mishra’s personal

laptop which he had used for work (with Magnesita’s permission). Since this was a

personal laptop, there were obvious privacy concerns at play. So the TRO attempted to

strike a balance; it allowed the seizure of the laptop so that any evidence could be

secured but it specifically precluded Magnesita from reviewing the contents of the

laptop. Instead, once the laptop was seized, Magnesita was instructed to deliver it to the

custody of the Clerk of Court so that a hearing could later be held with all parties

present. [Id.]

          The December 20 Meeting and Mishra’s Employment Termination

       On December 20 there was a meeting planned between Mishra, Dettogne, Yong

and Fan. Mishra says that this meeting, scheduled to take place at the Courtyard by

Marriott hotel in Hammond, Indiana, never took place. [DE 114-3 at ¶ 11.] Tellingly,

Magnesita does not offer any evidence contradicting Mishra’s statement that this

particular meeting never actually took place. Instead, Magnesita says that on December

20, some of the cohorts met with other Magnesita employees (who do not appear to be


                                           -13-
implicated in the alleged conspiracy) at Magnesita’s offices, but there is no indication

that the new company “Prime “was discussed at these meetings. Indeed, there is no

evidence indicating that any further developments relating to Prime took place on

either December 19 or 20.

       The parties agree that later that day, when Mishra went to meet Yong at his hotel

for dinner, Magnesita’s Vice President, Gustavo Franco, and the private investigator

Magnesita hired were waiting for him. They took Mishra aside and began to question

him as to his activities relating to Prime. Mishra denied forming a competing business.

Franco presented Mishra with the TRO I had issued and demanded that Mishra turn

over his personal laptop for inspection. Mishra attempted to contact his attorney, was

unable to reach him, and refused to turn over his laptop to Franco and Magnesita. At

the conclusion of the meeting, Mishra was informed that he was suspended from

Magnesita effective immediately. Magnesita says that Mishra lied to Franco and the

investigator that day but Mishra categorically denies this. Mishra admits to disobeying

the court’s order but says the reason he did not immediately hand over his personal

laptop was because he feared Magnesita would plant information on it to make it seem

as if he had stolen trade secrets.

       On December 22, I held a hearing on an Order to Show Cause based upon

Mishra’s refusal to hand over his laptop. During that hearing, Mishra surrendered the

laptop. I later appointed a Special Master, a computer forensic specialist, who extracted

all of the data from the laptop for safekeeping and for use in discovery in this case. This


                                           -14-
was done in part to protect any of Mishra’s personal and confidential information,

unrelated to Magnesita, that may have been contained on the laptop. [DE 15, 38.]

       On January 11, 2017, Mishra’s employment with Magnesita was formally

terminated. In the termination letter, Magnesita listed several reasons why it was firing

Mishra. First, the letter stated that “during [the December 20] interview you made

multiple false statements to Magnesita’s investigator and counsel.” [DE 116-5 at Exhibit

B, Termination Letter.] Curiously, what specific false statements were made during the

investigation is not contained within the letter. Second, the letter states that cause for

termination existed under the Employment Agreement because Mishra failed to turn

over his laptop “after confirming it contained Magnesita’s documents” and in violation

of this court’s TRO. [Id.] Finally, it stated that Mishra’s “interactions with Zelber

Dettogne and Magnesita’s business partners and suppliers constitute serious violations

of Sections 5.1, 5.2 and 5.3" of the Magnesita Code of Ethics. [Id.]

                                        Discussion

       Federal Rule of Civil Procedure 56 governs a motion for summary judgment.

Summary judgment will be granted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). To prevail, a party can either point to undisputed facts

supported by evidence or point to an absence of evidence as to some element of the

other party’s claim or affirmative defense. Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986) (holding that summary judgment is appropriate “against a party who fails to


                                            -15-
make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial”).

       When deciding a motion for summary judgment, I must review the evidence

presented and construe all facts and draw all inferences from those facts “in the light

most favorable to the non-moving party.” Zuppardi v. Wal-Mart Stores, Inc., 770 F.3d 644,

649 (7th Cir. 2014). In order for the non-moving party to prevail, “all that is required is

that sufficient evidence supporting the claimed factual dispute be shown to require a

jury or judge to resolve the parties’ differing versions of the truth at trial.” First Nat.

Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288–89 (1968). Summary judgment should

be denied “where there is reason to believe that the better course would be to proceed

to a full trial.” Anderson v. Liberty Lobby, 477 U.S. 242, 255 (1986).

       There is a lot to unpack in this case. Specifically, there are five different claims to

be discussed in the dueling summary judgment motions. I take up each of them below.

But as discussed below, most of the unpacking is going to have to be done by a jury.

There are simply too many questions of fact on most of the claims, and this precludes

summary judgment on those claims.

       I.     Claim for Breach of Contract and Declaratory Judgment

       The principal issue in this lawsuit is whether either of the parties breached the

Employment Agreement in the events surrounding Mishra’s termination in January

2017. Count VI of Magnesita’s Amended Complaint seeks a declaratory judgment

pursuant to Ind. Code § 34-14-1-2 that Mishra was terminated for “cause” after a good


                                              -16-
faith determination by Magnesita that he engaged in a “willful failure or refusal to

satisfactorily perform his duties or obligations in connection with his position and for

having engaged in willful misconduct, gross negligence.” [DE 35, Amended Complaint

at ¶ 124.] Thus, Magnesita says it owes Mishra nothing in terms of “Post-Employment

Payments” as defined in Section 10 of the Employment Agreement. Mishra

counterclaims for breach of contract and wrongful termination and says that

Magnesita’s determination was not in good faith and that consequently it is in breach.

These are mirror-image claims of one another, but only Magnesita has affirmatively

moved for summary judgment.

       “Generally, construction of a written contract is a question of law for which

summary judgment is particularly appropriate.” Manzon v. Stant Corp., 202 F. Supp. 2d

851, 856 (S.D. Ind. 2002) (citation omitted). But here, the question of whether there was a

breach or not depends on whether Mishra’s termination was made in good faith.

Questions of good faith should generally be left for the trier of fact because they concern

a party’s state of mind. See Market Street Associates v. Frey, 941 F.2d 588, 597 (7th Cir.

1991); Craft v. Economy Fire & Cas., 572 F.2d 565, 573 (7th Cir. 1978) (“cases in which the

underlying issue is one of motivation, intent, or some other subjective fact are

particularly inappropriate for summary judgment....”). Indiana law recognizes that

when questions of good faith arise in the context of employment termination, summary

judgment should not be granted. See Weiser v. Godby Bros., 659 N.E.2d 237, 240 (Ind. Ct.

App. 1995) (“[W]hether Godby failed to act in good faith or deal fairly with Weiser are


                                             -17-
questions of fact which should be decided by the trier of fact.”); DeCalonne v. G.I.

Consultants, Inc., 197 F. Supp. 2d 1126, 1137 (N.D. Ind. 2002) (denying summary

judgment on breach of contract claim in employment termination case when questions

of fact as to whether “for cause” standard had been met existed). This is true even

though neither party asserts any patent or latent ambiguity in the terms of the

Employment Agreement.

       To analyze whether Magnesita is entitled to summary judgment on its

declaratory judgment claim for having terminated Mishra for cause, I will focus on the

reasons listed in the employment termination letter signed by Magnesita’s Vice

President for Sales & Marketing, Gustavo Franco, and dated January 11, 2017. First, the

letter stated that “during [the December 20, 2016] interview you made multiple false

statements to Magnesita’s investigator and counsel.” [DE 116-5 at Exhibit B.]

Undoubtedly if this is true, and concerned the subject of Mishra’s activities regarding

Prime and his employment with Magnesita, there would probably be cause for

termination. The problem is, Magnesita has not stated what false statements were made.

When asked at his deposition for a list of the false statements made, Franco responded

“I don’t remember.” [DE 114-7, Dep. of G. Franco at 114.] Nor has Magnesita put forth

evidence (such as interrogatory responses or a declaration from the private investigator

who was present) which illustrates what alleged lies Mishra told. I cannot evaluate

whether the conclusion in the letter that Mishra made false statements was made in




                                            -18-
good faith if I don’t even know what false statements were alleged to have been made.

Thus Magnesita cannot be entitled to summary judgment on this basis.

      Second, the letter states that cause under the Employment Agreement was

shown when Mishra failed to turn over his laptop “after confirming it contained

Magnesita’s documents” and in violation of this court’s TRO. [DE 116-5 at Exhibit B.]

For starters, this was Mishra’s personal laptop. Mishra tells me that Magnesita knew he

used his personal laptop to conduct Magnesita-related business. The company doesn’t

deny this and it seems entirely plausible and consistent with the fact Mishra appears to

have traveled frequently for work and had no company-issued laptop. Thus the mere

presence of Magnesita documents on the computer would not seem to be a basis for

willful misconduct or gross negligence as a matter of undisputed fact. Accordingly, it

wouldn’t satisfy the requirements of cause under the Employment Agreement.

      The question then is whether or not Mishra’s refusal to immediately comply with

the TRO I issued was sufficient grounds — in the language of the employment

agreement – to constitute “willful misconduct or gross negligence.” [DE 114-1.] This is a

more difficult question. Even if it was obtained ex parte, the TRO was mandatory and

Mishra was bound to comply with it. I do not take lightly a party disobeying my

written orders. But Mishra offers enough of a plausible story that I cannot with

confidence say that as a matter of law his failure to surrender the computer on

December 20, 2016 was grounds to terminate his employment on January 11, 2017.

Recall that Mishra was confronted by his boss at a hotel after business hours. He was


                                          -19-
undoubtedly shaken by the events, and as a lay person, he sought the advice of his

counsel. He was also concerned about Magnesita doing something untoward with his

laptop. And he did turn over the laptop two days later, on December 22, 2016, in open

court after he had the opportunity to speak to a lawyer. Based on those events, I

extinguished the Order to Show Cause against him. [DE 15.] In sum, whether his actions

of December 20, 2016 were entirely reasonable on the one hand, or were “willful

misconduct or gross negligence” on the other, will have to be sorted out by a jury.

       The final justification of for cause termination listed in the letter were Mishra’s

“interactions with Zelber Dettogne and Magnesita’s business partners and suppliers

constitute serious violations of Sections 5.1, 5.2 and 5.3” of the Magnesita Code of

Ethics. [DE 116-5 at Exhibit B.] Those Code of Ethics provisions include prohibitions on

conflicts of interest which interfere with Magnesita’s interests or negatively influence

the employee’s performance of their duties to Magnesita; prohibitions against

“shareholding or commercial relations” with “business partners, service providers,

suppliers, or competitors of Magnesita without due authorization from the Ethics

Committee”; and a requirement that employees “are not allowed to perform others [sic]

activities competing to [sic] the time they must dedicate to Magnesita.” [DE 114-5.]

       In analyzing this basis for the termination, I’m required to once again view the

evidence in the light most favorable to Mishra. In doing so I must hew closely to the

unambiguous terms contained within the Employment Agreement and the Code of

Ethics to determine whether Magnesita is entitled to summary judgment on these facts.


                                            -20-
Magnesita claims that Mishra violated each of these provisions by attempting to start

Prime to compete with Magnesita in conjunction with Dettogne and Magnesita’s other

business partners and failing to alert Magnesita’s Ethics Committee of his involvement

or the existence of Prime.

       Mishra’s rejoinder is that Prime never got off the ground and so he had no

conflict of interest and did not establish a “shareholding or commercial relationship”

which required prior authorization. It is undisputed that Mishra did not own an interest

in a competing company, as no such company actually ever existed. True, there was the

reference in the email to using a copy of Mishra’s passport to register a company within

the United Arab Emirates, but beyond this statement (which Mishra says is facially

implausible), there is no evidence the company actually existed. Thus he had no

“shareholding” interest in a competing company and so that prong of the Code of

Ethics does not seem to be capable of resolving this issue in Magnesita’s favor as a

matter of undisputed fact.

       Concerning the relationship prong of the Code of Ethic’s prohibition, it seems

salient that the other conspirators in the alleged Prime conspiracy were all pre-existing

suppliers which Mishra regularly did business with on Magnesita’s behalf. Of course if

Mishra were to use those preexisting contacts for his own personal gain and against

Magnesita, then he violated the Code of Ethics, but as it stands, the evidence is not there

to support this proposition as a matter of undisputed fact. It seems more so that

Magnesita wants me to read the Code of Ethics provisions as imposing a strict duty to


                                           -21-
notify it and its Ethics Committee of any possible or potential conflict of interest that

would ever arise. But such an absolute “duty to notify”of potential conflicts is not

contained within the four corners of either the Employment Agreement or the Code of

Ethics. Under the circumstances I cannot rewrite the documents to supply terms which

the parties themselves did not bargain for. Product Action Inter., Inc. v. Mero, 277 F.

Supp.2d 919, 925 (S.D. Ind. 2004) (“The court does not have the authority to rewrite the

parties’ contract.”); Piskorowski v. Shell Oil Co., 403 N.E.2d 838, 846 (Ind. Ct. App. 1980)

(“It is not the province of the courts to rewrite contracts for parties[.]”); Williston on

Contracts § 31:5 (4th ed.) (“[T]he court must enforce it as drafted by the parties,

according to the terms employed, and may not make a new contract for the parties or

rewrite their contract while purporting to interpret or construe it.”).

       Lastly, there is the PowerPoint presentation which Magnesita says contains its

confidential business information and makes clear Prime was designed to compete

against Magnesita. As Mishra notes, Magnesita did not know about the PowerPoint

until months after his employment was terminated. And as discussed, the PowerPoint

was created by Dettogne (another employee of Magnesita at the time it was put

together), not Mishra. Such an after-the-fact justification for terminating his

employment cannot have been part of the good faith determination then at the time it

was made. Magnesita suggests that Mishra’s activities were improper because he did

not alert anyone at Magnesita to them, but I have found that Magnesita’s attempts to




                                             -22-
read a duty to notify of possible conflicts into the Code of Ethics to go beyond the

obligations strictly imposed by the documents.

       Nothing in Bearden v. Humana Health Plan, Inc., a case relied on by Magnesita,

requires a different result. In that case, termination was for performance related

reasons, i.e., the employee’s “failure to meet Humana’s standard of patient care, his

failure to improve while on probation, and his unavailability while on call.” 1992 WL

245604, at *3 (N.D. Ill. Sept. 23, 1992). The employment agreement there likewise gave

Humana the right to terminate the employment “whenever, in the sole discretion of the

Medical Director of Health Plan, [the employee] fails to satisfactorily perform his

contractual duties.” Id. Here, it seems both parties agree that Mishra performed well at

his job and continued to do so up until he was suspended and Magnesita later made the

determination to fire. Mishra’s Employment Agreement likewise contains the

additional requirement that any for cause determination be made in good faith, which

at a minimum requires objective truth as the foundation for the stated reasons. See

Kohler v. Leslie Hindman, Inc., 80 F.3d 1181, 1187 (7th Cir. 1996) (noting that agreement

containing “sole discretion” connotes greater subjectivity than may ordinarily exist in

other good faith determinations); see also Tymshare, Inc. v. Covell, 727 F.2d 1145, 1153

(D.C. Cir. 1984) (holding that while “it is possible to so draw a contract as to leave

decisions absolutely to the uncontrolled discretion of one of the parties and in such a

case the issue of good faith is irrelevant” such contractual language must be explicit)

(Scalia, J.) (internal citation omitted).


                                            -23-
       At bottom, whether Mishra’s activities vis-a-vis Prime were sufficient to rise to

the level of an actual conflict of interest sufficient to warrant termination for cause and

made in good faith strikes me as a factual question that I cannot answer at this stage. As

such, I will deny the motion for summary judgment as to Count VI.

II.    Mishra’s Counterclaim under the Indiana Wage Payment Statute

       Indiana, like most states, has a statutory regime governing the payment of

wages. This statute mandates the conditions under which employers must pay their

“wages” to their employees, a specific type of remuneration under the law. Mishra has

claimed two types of wages that he is allegedly due: severance pay and variable

compensation. Magnesita tells me that “[a]s a matter of law, severance pay is not wages

subject to the Indiana Wage Payment Statute.” [DE 113 at 22.] In support of this

argument, it cites two cases, Wank v. Saint Francis College, 740 N.E.2d 908 (Ind. Ct. App.

2000) and Baesler’s Super-Value v. Indiana Comm’r of Labor ex rel. Bender, 500 N.E.2d 243

(Ind. Ct. App. 1986). A review of these cases, however, makes clear that no such

categorical rule bars the recovery of either severance or variable compensation. Thus, a

deeper dive into the law is required.

       “Indiana courts have interpreted Indiana Code Section 22–2–5–1 to create three

regulations: “ ‘(1) [employees’] wages must be paid in money; (2) if requested,

employers must pay employees semi-monthly or bi-weekly; and (3) employees, upon

separation from employment, must be paid the amount due them at their next and

usual payday (unless their whereabouts are unknown).’” Wank, 740 N.E.2d at 911


                                            -24-
(citation omitted). “The Wage Payment Statute does not provide a definition of ‘wages’

as the term is used in those provisions.” Id. at 912. And without any such definition,

courts “consider the substance of the compensation to determine whether it is a wage,

and therefore subject to the statute” as opposed to a bonus or other type of

compensation “which is outside the statute.”Id. “To qualify as a wage, the

compensation must be connected to the work performed by the employee.” Id.

       For example, in Die & Mold, Inc. v. Western, 448 N.E.2d 44, 46–47 (Ind. Ct. App.

1983), the Indiana Court of Appeals held that an employment agreement entered into

prior to performing services which gave vacation pay based upon length of service and

time worked was compensation because “when the services are rendered, the right to

receive the promised compensation is vested....” Other courts have likewise found that

commissions are wages, Licocci v. Cardinal Assocs., Inc., 492 N.E.2d 48, 55 (Ind. Ct. App.

1986), and compensation that was re-allocated by agreement from insurance premiums

to a retirement savings plan was deferred payment and therefore wages. Johnson v.

Wiley, 613 N.E.2d 446, 450 (Ind. Ct. App. 1993).

       Concerning severance pay, the Employment Agreement between Mishra and

Magnesita, as discussed at length above, mandated the payment of severance pay,

unless Mishra was fired for cause, i.e., if he performed his job satisfactorily but was

nonetheless fired, the money was his. That makes it different than the severance

package at issue in Wank which “was limited to those employees terminated because of

the merger” and thus “was a discretionary, gratuitous benefit offered to employees as


                                            -25-
an act of benevolence.” Wank, 740 N.E.2d at 913. Mishra’s severance was a bargained-for

contractual benefit that he obtained as a result of leaving one company to join its

competitor, Magnesita.

       Likewise, the other case Magnesita cites, Baesler’s Super-Valu, did not hold that

severance pay was definitionally not wages, but instead found that the issue need not

be addressed because the contract issue allowed for either one week’s notice or one

week’s severance pay, and the court expressly did not address the applicability of the

Wage Payment Statute. 500 N.E.2d at 247, n.1 (“[W]e believe it is not necessary for us to

consider the applicability of I.C. 22–2–5–1 to severance pay at this time.”). Thus I cannot

rule that Mishra’s severance pay be categorically excluded from the definition of

“wages.” Summary judgment on this part of the claim is therefore not appropriate.

       Mishra’s claim for variable compensation, however, is different. The variable

compensation is akin to a bonus, something payable on a certain date, if certain

conditions are met. Bonuses are “outside the statute.” Wank, 740 N.E. at 912. Under the

Employment Agreement, variable compensation is “awarded in the sole discretion of

Employer, based on individual and company performance during the calendar year”

and “[r]eceipt of variable compensation for any one year will not entitle Employee to

receipt of variable compensation in any subsequent year.” [DE 114-1.] Furthermore,

“[t]he variable compensation program may be amended or terminated at any time at

Employer’s sole discretion.” [Id.] Finally, one of the conditions is that an employee

“must remained employed by Employer on the date variable compensation is paid in


                                           -26-
order to earn a variable compensation award for the preceding calendar year.” [Id.] It is

undisputed that Mishra was not employed in 2017 when his variable compensation

would have potentially been paid.

       Mishra’s only response is that under Indiana law, a non-breaching party has a

choice of remedies for a breach of contract. But this claim is based on a supposed

violation of the Indiana Wage Statute; it’s not a contract claim, and so this argument

misses the mark. Magnesita is therefore entitled to summary judgment on Mishra’s

claim for variable compensation under the Indiana Wage Payment Statute, but the

question of severance pay must be decided by the jury.

III.   Mishra’s Counterclaim for Conversion of His Unvested 401(k)

       In Count III of his Counterclaim, Mishra seeks to recover portions of his

unvested 401(k) which he claims that Magnesita unlawfully converted. At the time his

employment was terminated, Mishra had a vested balance of $125,830.29 and an

unvested balance of $29,785.76 in his 401(k) accounts administered by T. Rowe Price on

behalf of Magnesita. [DE 112-15, Godfrey Decl. ¶¶ 3-6.] When his employment was

terminated, Mishra was allowed to, and did, roll his vested balance into an Individual

Retirement Account. But his unvested balance was moved to the 401(k) plan’s forfeiture

account. [Id. at ¶¶ 5-7.] It is this latter, unvested portion that Mishra claims was

criminally converted.

       Under Indiana law, the elements of conversion are (1) knowingly or intentionally

(2) exerting unauthorized control (3) over property of another person. Ind. Code §


                                            -27-
35-43-4-3(a). “The mens rea requirement differentiates criminal conversion from the

more innocent breach of contract or failure to pay a debt—situations the criminal

conversion statute was not intended to cover.” Auto Liquidation Ctr., Inc. v. Chaca, 47

N.E.3d 650, 654 (Ind. Ct. App. 2015).

       Magnesita raises two arguments as to why Mishra’s claim for conversion fails as

a matter of law and accordingly why it is entitled to summary judgment. First, it argues

that Mishra’s state law claim for criminal conversion is preempted by ERISA. This

argument is not fully developed in Magnesita’s brief and consequently could be

deemed waived. See Argyropoulos v. City of Alton, 539 F.3d 724, 738 (7th Cir. 2008). In any

event, I need not address it, as Mishra’s conversion claim fails under Magnesita’s other

argument. This second, and dispositve, argument is straight forward: Mishra has no

evidence that Magnesita took unauthorized possession of his property. Instead, the

automatic mechanics of the 401(k) plan simply took effect as to the unvested portions.

       In response, Mishra argues instead that his “election of remedies” under his

breach of contract claim, either to treat the contract as rescinded at the time of breach or

“keep the contract alive,” wait for the time of performance and then “sue and recover

according to the terms of the contract” or “sue at once to recover the damages due from

the wrongful refusal to carry out the contract according to its terms.” See Fisher v.

Heymann, 12 N.E.3d 867, 872 (Ind. 2014). But this argument concerning election of

remedies for his breach of contract claim misses the mark as to Mishra’s claim for criminal

conversion, an entirely different tort.


                                            -28-
       Simply, Magnesita has argued there is no record evidence which shows that

Magnesita knowingly or intentionally took unauthorized possession of any property of

Mishra’s. In response, Mishra offers no evidence whatsoever to support these required

elements of his claim. That is fatal to his claim. Celotex, 477 U.S. at 322 (1986) (holding

that summary judgment is appropriate “against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial”). Magnesita is entitled to

summary judgment on Mishra’s counterclaim for conversion of his unvested 401(k)

benefits. As neither party has raised the issue in particular, I express no opinion as to

whether or not these amounts could be available as damages in connection with

Mishra’s breach of contract claim, only that they may not be recovered under a theory

or claim of criminal conversion.

IV.    Misappropriation of Trade Secrets Under Indiana and Federal Law

       Magnesita has sued Mishra for theft of trade secrets under both Indiana and

federal law, and Mishra now seeks summary judgment on those claims. The Indiana

Uniform Trade Secrets Act, Ind. Code. § 24-2-3-1 et seq., codifies and governs claims for

misappropriation of trade secrets under Indiana law. It defines a trade secret to mean

“information, including a formula, pattern, compilation, program, device, method,

technique, or process, that: (1) derives independent economic value, actual or potential,

from not being generally known to, and not being readily ascertainable by proper

means by, other persons who can obtain economic value from its disclosure or use; and


                                             -29-
(2) is the subject of efforts that are reasonable under the circumstances to maintain its

secrecy.” Ind. Code § 24-2-3-2. A person is liable if they misappropriate another’s trade

secret. Id.

       The federal Defend Trade Secrets Act (DTSA), a relatively recently enacted

statutory regime which took effect in 2016, has similar elements. It authorizes “[a]n

owner of a trade secret that is misappropriated” to bring a civil action under the statute.

18 U.S.C. § 1836(b). It defines trade secrets under nearly the same terms as Indiana law.

A trade secret is defined to include “all forms and types of financial, business, scientific,

technical, economic, or engineering information . . . whether tangible or intangible, and

whether or how stored, compiled, or memorialized physically, electronically,

graphically, photographically, or in writing if” the owner “has taken reasonable

measures to keep such information secret” and the “the information derives

independent economic value . . . from not being generally known to, and not being

readily ascertainable through proper means by, another person.” 18 U.S.C. § 1839.

“Under the DTSA, ‘misappropriation’ is defined as ‘an unconsented disclosure or use of

a trade secret by one who (i) used improper means to acquire the secret, or, (ii) at the

time of disclosure, knew or had reason to know that the trade secret was acquired

through improper means, under circumstances giving rise to a duty to maintain the

secrecy of the trade secret, or derived from or through a person who owed such a

duty.’” Mission Measurement Corp. v. Blackbaud, Inc., 216 F. Supp. 3d 915, 920 (N.D. Ill.

2016) (citations omitted).


                                            -30-
       I focus on the definition of what constitutes a trade secret under each legal

regime, because it is on that basis by which Mishra has his strongest argument. Mishra

has moved for summary judgment on these two claims primarily by arguing that

Magnesita has failed to identify any protected trade secret that was subject to alleged

misappropriation by Mishra.

       In response, Magnesita offers mostly speculation and a recitation of Mishra’s

allegedly scurrilous acts. But missing from that response is the identification of a single

specific trade secret that Mishra may have misappropriated. Trade secrets are entitled

to protection under the law. But before doing so, a party must identify its trade secrets.

“[A] plaintiff who seeks relief for misappropriation of trade secrets must identify the

trade secrets and carry the burden of proving that they exist.” Zemco Mfg., Inc. v.

Navistar Int'l Transp. Corp., 759 N.E.2d 239, 245–46 (Ind. Ct. App. 2001) (citation

omitted); IDX Sys. Corp. v. Epic Sys. Corp., 285 F.3d 581, 584 (7th Cir. 2002) (“[A] plaintiff

must do more than just identify a kind of technology and then invite the court to hunt

through the details in search of items meeting the statutory definition[.]”); U.S. Gypsum

Co. v. LaFarge N. Am., Inc., 508 F. Supp. 2d 601, 635 (N.D. Ill. 2007) (“In opposing

summary judgment, the party asserting a trade secret must identify the trade secret

with sufficient specificity.”).

       Magnesita has failed to identify any such trade secret with specificity—let alone

show actual misappropriation of those trade secrets by Mishra. At most, it says that the

PowerPoint Mishra received (but did not create) from another Magnesita employee


                                             -31-
(who presumably had access to the information) contains trade secrets. So what? How is

this proof that Mishra misappropriated a trade secret? This really amounts to nothing

more than an ipse dixit – it must be theft of trade secret because Magnesita says it is.

Such an argument may cut it at the motion to dismiss stage of litigation, but not at

summary judgment when it is time to “put up or shut up.” Johnson v. Cambridge Indus.,

Inc., 325 F.3d 892, 901 (7th Cir. 2003) (internal quotations omitted). Accordingly, I will

grant Mishra’s motion as to Counts I and II of the complaint.

V.     Breach of Fiduciary Duty Claims

       The final claim to address is Magnesita’s claim for breach of fiduciary duty

against Mishra. “A claim for breach of fiduciary duty requires proof of three elements:

(1) the existence of a fiduciary relationship; (2) a breach of the duty owed by the

fiduciary to the beneficiary; and (3) harm to the beneficiary.” Tracy v. Minne, 2018 WL

835387, at *4 (N.D. Ind. Feb. 13, 2018) (quoting Good v. Indiana Teachers Ret. Fund, 31

N.E.3d 978, 983 (Ind. Ct. App. 2015)). Mishra argues that as a matter of undisputed fact

he did not breach any fiduciary duty he may have owed.1

       Under Indiana law, employees owe their employers a duty of loyalty. Kopka,

Landau & Pinkus v. Hansen, 874 N.E.2d 1065, 1070 (Ind. Ct. App. 2007). When dealing

with this particular duty, “an employee who plans to leave his current job and go into

       1
         Mishra does not raise an argument (and thus I express no opinion on the
matter) that the breach of fiduciary duty claim is barred or cabined by the existence of
his Employment Agreement. See, e.g., In re Edgewater Med. Ctr., 344 B.R. 864, 870 (Bankr.
N.D. Ill. 2006) (discussing interplay between breach of contract and breach of fiduciary
duty claims under Illinois law and ruling that plaintiff was not limited to breach of
contract remedies when fiduciary duty stemmed from contract).

                                            -32-
competition with his current employer must walk a fine line.” Id. As stated by the

Indiana Court of Appeals:

              Prior to his termination, an employee must refrain from
              actively and directly competing with his employer for
              customers and employees and must continue to exert his best
              efforts on behalf of his employer. But an employee may even
              make arrangements to compete, such as investments or the
              purchase of a rival corporation or equipment, except that he
              cannot properly use confidential information peculiar to his
              employer's business, before he leaves his employ. . . . [These
              principles] balance the concern for the ‘integrity of the
              employment relationship’ against the privilege of employees
              to prepare to compete against their employers without fear of
              breaching their fiduciary duty of loyalty.

Potts v. Review Bd. of Ind. Employment Sec. Div., 475 N.E.2d 708, 712 (Ind. Ct. App. 1985)

(internal citations omitted). It is thus no surprise then that “these types of cases are

extremely fact-sensitive.” Id. But misappropriating an employer’s confidential

information is of course a breach of the duty of loyalty. See N. Elec. Co. v. Torma, 819

N.E.2d 417, 430 (Ind. Ct. App. 2004).

       Mishra does not argue that he didn’t owe Magnesita a duty. Instead he argues

that because he has provided a declaration “that he did not pursue a business venture

to compete with Magnesita” and that the company “offers no details as to the business

venture,” Magnesita has failed to satisfy any of the three required elements of a breach

of fiduciary duty claim under Indiana law. [DE 110 at 21.] But the question of breach of

fiduciary duty effectively mirrors whether or not Mishra breached his Employment

Agreement (and thus whether or not Magnesita had cause to terminate his

employment). This is an issue that I have already ruled cannot be determined at

                                            -33-
summary judgment. As discussed above, there are many disputed questions of material

fact surrounding what exactly Mishra was up to in his final two months at Magnesita

and whether or not Magnesita acted hastily and pretextually or in good faith to

terminate Mishra’s employment. Just as those facts prevented me from granting

summary judgment in Magnesita’s favor on its declaratory judgment claim, they

prevent me from finding in Mishra’s favor as to whether he breached his fiduciary duty

to his employer. And for what it is worth, consummation of a transaction is not the sine

quo non of a breach of fiduciary duty claim. See, e.g., Demming v. Underwood, 943 N.E.2d

878, 890 (Ind. Ct. App. 2011) (holding that actions “in the pursuit of a real estate

transaction that had not come to fruition” could constitute a breach of fiduciary duty

and denying summary judgment). Thus, simply because Prime may have not ever come

into existence, does not mean that there could not have been a breach of Mishra’s duty

as a matter of law.

       Finally, while the harm to Magnesita from this conduct may have been marginal

because Prime never got off the ground, I cannot say as a matter of law there could be

no harm to Magnesita (another element of the breach of fiduciary duty claim). Making

all factual inferences in favor of Magnesita on this claim, as I must, it appears Mishra at

a minimum knew about Prime’s formation and did not alert anyone at Magnesita, and

potentially was even actively involved in the creation of an entity designed to compete

against Magnesita. Even if Magnesita suffered no economic damages as a result of

Mishra’s alleged breach, damages are distinct from harm under Indiana law for


                                            -34-
purposes of a breach of fiduciary duty, as there are other remedies such as restitution or

disgorgement available for such claims. Nichols v. Minnick, 885 N.E.2d 1, 4 (Ind. 2008)

(“Restitution, on the other hand, may be measured by the defendant's gain and is

therefore appropriate even when the plaintiff has suffered no demonstrable harm.”)

(reversing trial court and ordering disgorgement in breach of fiduciary duty case with

no proof of loss to support tort damages); see also U.S. Gypsum Co. v. Lafarge N. Am. Inc.,

2009 WL 3871824, at *4 (N.D. Ill. Nov. 16, 2009) (noting that absent economic loss,

damages for breach of fiduciary duty “will be limited to nominal and possible punitive

damages”). Magnesita may not recover much in terms of compensatory damages on

this claim, but that doesn’t mean the claim cannot proceed to a trial and an equitable

remedy for the breach fashioned by the court.

                                       Conclusion

       For the foregoing reasons, plaintiff Magnesita Refractories Company’s motion

for summary judgment [DE 111] is GRANTED, in part, as to Count III of the

Counterclaim (conversion of unvested 401(k)), and as to Count II (payment of variable

compensation under the Indiana Wage Payment Statute) in part, and DENIED in all

other respects.

       Defendant Surendra Mishra’s motion for summary judgment [DE 109] is

GRANTED, in part, as to Counts I and II of the Complaint (misappropriation of trade

secrets) and DENIED in all other respects.

       Finally, Mishra filed an after-the-fact Motion for Leave to File Excess Pages [DE


                                             -35-
119] as to his opposition to Magnesita’s motion for summary judgment. In that filing,

Mishra notes that his opposition inadvertently violated L.R. 7-1(e)(1) because his

Statement of Genuine Disputes, required by L.R. 56-1, was included within the text of

his opposition brief and not as an appendix. Thus he exceeded the 25 page limit on

summary judgment opposition briefs. I appreciate Mishra’s candor and agree his

violation of the local rules, if any, was inadvertent. Accordingly, his Motion to File

Excess Pages [DE 119] is GRANTED.


       SO ORDERED on December 7, 2018.

                                                   /s/ Philip P. Simon
                                                   PHILIP P. SIMON, JUDGE
                                                   UNITED STATES DISTRICT COURT




                                            -36-
